DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9, 12, and 13 recite in body of the claims with indefinite claim languages which are “performing a dimensionally...”, etc. These limitations in the body of the claim are unclear because they merely state the functions (performing, etc.,) without providing any indication about how the functions are performed (i.e., structure(s) is/are being used to perform the functions). Although the claims pre-amble recites a generic “method of blocking or passing transmitted message within a firewall” without components, a preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). And therefore, it is unclear whether the functions require some other structures or is simply a result of operating for blocking or passing transmitted messages within a firewall.
A suggestion for how applicants could resolve the unclear boundaries is amending the claim to specify how blocking or passing transmitted messages within a firewall, based on parsing, of symbols strings contained in said messages, provided such an amendment is supported the instant application specification. For example, the amendment could specify particular structures such as system and/or server/or gateway determine whether requests to perform actions within performing a dimensionality reduction step, by processing, for several first matrices and for several second matrices, a parameter representative of a product of both first and second matrices respectively representing first and second arrays of keywords versus symbols strings related to one or more messages. Each of these amendments when interpreted in view of the instant application specification would inform one of ordinary skill in the art of the metes and bounds of the functional limitations. support definition(s) for specifying this limitation in the claim, and therefore rendering the claimed invention of the claim unclear. Appropriate correction is required.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
3.	Claims 9-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-30 of US Pub. 20200210755.	
Application:
9. Method of blocking or passing transmitted messages within a firewall, based on parsing, of symbols strings contained in said messages, among different classes, comprising: 
performing a dimensionality reduction step, by processing, for several first matrices and for several second matrices, a parameter representative of a product of both first and second matrices respectively representing first and second arrays of keywords versus symbols strings related to one or more messages, 
wherein: 
a quantum singular value estimation is performed on first matrix, a quantum singular value estimation is performed on second matrix, both quantum singular value estimation of first matrix and quantum singular value estimation of second matrix are combined together, via quantum calculation, so as to get at a quantum singular value estimation of said product of both first and second matrices, said quantum singular value estimation of said product of both first and second matrices being said parameter representative of said product of both first and second matrices.
10. Method of blocking or passing messages sent via a firewall according to claim 9, based on parsing, of symbols strings contained in said messages, among different keywords, assigning to said messages either a blocking class or a passing class, wherein: said dimensionality reduction step is performed for said different classes on a training set of messages whose classes are known, and then one or more unknown messages are classified among said different classes with reduced dimensionality, said dimensionality reduction step being performed on said training set of messages by machine learning including processing, for several first matrices and for several second matrices, a parameter representative of a product of two first and second matrices to assess to which given class a given message belongs: first matrix representing a first array of keywords versus symbols strings contained in a first given message, second matrix representing the values of differences between said first array and a second array of keywords versus symbols strings contained in a second given message different from first given message but known to belong to same class as first given message, and wherein said quantum singular value estimation of said product of both first and second matrices being said parameter representative of said product of two first and second matrices are processed to assess to which given class said first given message belongs.
11. Method of blocking or passing transmitted messages within a firewall according to claim 9, wherein: both quantum singular value estimation of first matrix and quantum singular value estimation of second matrix are estimated each and are combined together so as to get at a quantum singular value estimation of said product of both first and second matrices, by making a phase estimation of an entity at least successively performing: quantum singular value estimation of first matrix, quantum rotations, proportional to estimated singular values of first matrix, quantum singular value estimation of second matrix, quantum rotations, proportional to estimated singular values of second matrix, said quantum singular value estimation of said product of both first and second matrices being said parameter representative of said product of both first and second matrices.
12. Method of blocking or passing transmitted messages within a firewall, based on parsing, of symbols strings contained in said messages, among different classes, comprising: performing a dimensionality reduction step, by processing, for several first matrices and for several second matrices, a parameter representative of a product of both first and second matrices respectively representing first and second arrays of keywords versus symbols strings related to one or more messages, wherein: both quantum singular value estimation of first matrix and quantum singular value estimation of second matrix are estimated each and are combined together so as to get at a quantum singular value estimation of said product of both first and second matrices, by applying to both first and second matrices following quantum circuit including: a first Hadamard gate whose output is the input of a first inverted quantum Fourier transform, said first Hadamard output controlling following sub-circuit, a second Hadamard gate whose output is the input of a second inverted quantum Fourier transform, said second Hadamard output controlling a quantum memory, output of said first inverted quantum Fourier transform will give said quantum singular value estimation of said product of both first and second matrices, once said quantum memory has successively contained first matrix and second matrix, said quantum singular value estimation of said product of both first and second matrices being said parameter representative of said product of both first and second matrices.
13. Method of blocking or passing transmitted messages within a firewall, based on parsing, of symbols strings contained in said messages, among different classes, comprising: performing a dimensionality reduction step, by processing, for several first matrices and for several second matrices, a parameter representative of a product of both first and second matrices respectively representing first and second arrays of keywords versus symbols strings related to one or more messages, wherein: both quantum singular value estimation of first matrix and quantum singular value estimation of second matrix are estimated each and are combined together so as to get at a quantum singular value estimation of said product of both first and second matrices, by making a phase estimation of an entity at least successively performing: quantum singular value estimation of first matrix, quantum rotations, proportional to estimated singular values of first matrix, quantum singular value estimation of second matrix, quantum rotations, proportional to estimated singular values of second matrix, while applying to both first and second matrices following quantum circuit including: a first Hadamard gate whose output is the input of a first inverted quantum Fourier transform, said first Hadamard output controlling following sub-circuit, a second Hadamard gate whose output is the input of a second inverted quantum Fourier transform, said second Hadamard output controlling a quantum memory, output of said first inverted quantum Fourier transform will give said quantum singular value estimation of said product of both first and second matrices, once said quantum memory has successively contained first matrix and second matrix, said quantum singular value estimation of said product of both first and second matrices being said parameter representative of said product of both first and second matrices.
14. Method of blocking or passing transmitted messages within a firewall, based on parsing, of symbols strings contained in said messages, among different classes, according to claim 9, wherein the method performs blocking or passing messages sent via a firewall, based on parsing, of symbols strings contained in said messages, among different keywords, assigning to said messages either a blocking class or a passing class, and wherein: said dimensionality reduction step is performed for said different classes on a training set of messages whose classes are known, and then classifying one or more unknown messages among said different classes with reduced dimensionality, said dimensionality reduction step is performed on said training set of messages by machine learning including processing, for several first matrices and for several second matrices, a parameter representative of a product of two first and second matrices to assess to which given class a given message belongs: first matrix representing a first array of keywords versus symbols strings contained in a first given message, second matrix representing the values of differences between said first array and a second array of keywords versus symbols strings contained in a second given message different from first given message but known to belong to same class as first given message.
15. Method of blocking or passing transmitted messages within a firewall according to claim 9, based on parsing, of symbols strings contained in said messages, among different classes, wherein: said first matrices and said second matrices are sparse matrices.
16. Method of blocking or passing transmitted messages within a firewall according to claim 9, based on parsing, of symbols strings contained in said messages, among different classes, wherein: operation of said combination of both quantum singular value estimation of first matrix and quantum singular value estimation of second matrix together, via quantum calculation, so as to get at a quantum singular value estimation of said product of both first and second matrices, is used to replace either an operation of matrices multiplication and/or an operation of matrix inversion on matrices multiplication.
17. The method of claim 11, wherein the step of performing quantum rotations proportional to estimated singular values of first matrix, comprises performing quantum rotations on Y axis of Bloch sphere, proportional to estimated singular values of first matrix.
18. The method of claim 11, wherein the step of performing quantum rotations proportional to estimated singular values of second matrix, comprises performing quantum rotations on Y axis of Bloch sphere, proportional to estimated singular values of second matrix.
19. The method of claim 17, wherein the step of performing quantum rotations proportional to estimated singular values of second matrix, comprises performing quantum rotations on Y axis of Bloch sphere, proportional to estimated singular values of second matrix.
20. The method of claim 13, wherein the step of performing quantum rotations proportional to estimated singular values of first matrix, comprises performing quantum rotations on Y axis of Bloch sphere, proportional to estimated singular values of first matrix.
21. The method of claim 13, wherein the step of performing quantum rotations, proportional to estimated singular values of second matrix, comprises performing quantum rotations on Y axis of Bloch sphere, proportional to estimated singular values of second matrix.
22. The method of claim 20, wherein the step of performing quantum rotations, proportional to estimated singular values of second matrix, comprises performing quantum rotations on Y axis of Bloch sphere, proportional to estimated singular values of second matrix.
Pub. No. 20200210755:
13. A method of analysis of images comprising: 
performing a dimensionality reduction step, by processing, for at least a first matrix and for at least a second matrix, a parameter representative of a product of both first and second matrices respectively representing the pixels of both a first and a second images, 

wherein: 

a quantum singular value estimation is performed on first matrix, a quantum singular value estimation is performed on second matrix, both quantum singular value estimation of first matrix and quantum singular value estimation of second matrix are combined together, via quantum calculation, so as to get at a quantum singular value estimation of said product of both first and second matrices, said quantum singular value estimation of said product of both first and second matrices being said parameter representative of said product of both first and second matrices.

14. The method of classification of images among different classes according to claim 13, wherein: said dimensionality reduction step is performed for said different classes on a training set of images whose classes are known, and then one or more unknown images are classified among said different classes with reduced dimensionality, said dimensionality reduction step being performed on said training set of images by machine learning including processing, for at least a first matrix and for at least a second matrix, a parameter representative of a product of two first and second matrices to assess to which given classes several first given images respectively belong: first matrix representing the concatenation, for said several first given images, of the values of the pixels of each said first given image, second matrix representing the concatenation, for said several first given images, of the values of differences between the pixels of each said first given image and the pixels of a second given image different from said first given image but known to belong to same class as said first given image, and wherein said quantum singular value estimation of said product of both first and second matrices being said parameter representative of said product of two first and second matrices processed to assess to which given classes said several first given images respectively belong.

15. The method of classification of images according to claim 14, wherein: said first matrix includes one of said several given first images per line, or said first matrix includes one of said several given first images per column.

16. The method of classification according to claim 14, wherein: said first images are handwritten digits, said classes are the different possible digits, said method of classification performs an automatic recognition of handwritten digits.

17. The method of analysis of images comprising: performing a dimensionality reduction step, by processing, for several first matrices and for several second matrices, a parameter representative of a product of both first and second matrices respectively representing the pixels of both a first and a second images, wherein: both quantum singular value estimation of first matrix and quantum singular value estimation of second matrix are estimated each and are combined together so as to get at a quantum singular value estimation of said product of both first and second matrices, by making a phase estimation of an entity at least successively performing: quantum singular value estimation of first matrix, quantum rotations, proportional to estimated singular values of first matrix, quantum singular value estimation of second matrix, quantum rotations, proportional to estimated singular values of second matrix, said quantum singular value estimation of said product of both first and second matrices being said parameter representative of said product of both first and second matrices.

18. A method of analysis of images comprising: performing a dimensionality reduction step, by processing, for several first matrices and for several second matrices, a parameter representative of a product of both first and second matrices respectively representing the pixels of both a first and a second images, wherein: both quantum singular value estimation of first matrix and quantum singular value estimation of second matrix are estimated each and are combined together so as to get at a quantum singular value estimation of said product of both first and second matrices, by applying to both first and second matrices following quantum circuit including: a first Hadamard gate whose output is the input of a first inverted quantum Fourier transform, said first Hadamard output controlling following sub-circuit, a second Hadamard gate whose output is the input of a second inverted quantum Fourier transform, said second Hadamard output controlling a quantum memory, output of said first inverted quantum Fourier transform will give said quantum singular value estimation of said product of both first and second matrices, once said quantum memory has successively contained first matrix and second matrix, said quantum singular value estimation of said product of both first and second matrices being said parameter representative of said product of both first and second matrices.

19. The method of analysis of images according to claim 18, wherein: wherein: both quantum singular value estimation of first matrix and quantum singular value estimation of second matrix are estimated each and are combined together so as to get at a quantum singular value estimation of said product of both first and second matrices, by making a phase estimation of an entity at least successively performing: quantum singular value estimation of first matrix, quantum rotations, proportional to estimated singular values of first matrix, quantum singular value estimation of second matrix, quantum rotations, proportional to estimated singular values of second matrix, while applying to both first and second matrices following quantum circuit including: a first Hadamard gate whose output is the input of a first inverted quantum Fourier transform, said first Hadamard output controlling following sub-circuit, a second Hadamard gate whose output is the input of a second inverted quantum Fourier transform, said second Hadamard output controlling a quantum memory, output of said first inverted quantum Fourier transform will give said quantum singular value estimation of said product of both first and second matrices, once said quantum memory has successively contained first matrix and second matrix, said quantum singular value estimation of said product of both first and second matrices being said parameter representative of said product of both first and second matrices.

20. The method of analysis of images according to claim 13, wherein: said first image is itself the concatenation of several images, advantageously one image per line or per column, said second image is itself the concatenation of several images, advantageously one image per line or per column.

21. The method of analysis of images according to claim 13, wherein the method performs classification of images among different classes and wherein: said dimensionality reduction step is performed for said different classes on a training set of images whose classes are known, and then classifying one or more unknown images among said different classes with reduced dimensionality, said dimensionality reduction step is performed on said training set of images by machine learning including processing, for at least a first matrix and for at least a second matrix, a parameter representative of a product of two first and second matrices to assess to which given classes several first given images respectively belong: first matrix representing the concatenation, for said several first given images, of the values of the pixels of each said first given image, second matrix representing the concatenation, for said several first given images, of the values of differences between the pixels of each said first given image and the pixels of a second given image different from said first given image but known to belong to same class as said first given image.

22. The method of classification according to claim 13, wherein: operation of said combination of both quantum singular value estimation of first matrix and quantum singular value estimation of second matrix together, via quantum calculation, so as to get at a quantum singular value estimation of said product of both first and second matrices, is used to replace either an operation of matrices multiplication and/or an operation of matrix inversion on matrices multiplication.

23. The method of classification according to claim 13, wherein: said values of the pixels of first given image represent values of levels of gray, advantageously over a range of 256 values, said values of differences between the pixels of first given image and second given image represent values of levels of gray, advantageously over a range of 256 values.

24. The method of classification according to claim 13, wherein: said first images are concatenations of handwritten digits, said classes are the different possible digits, said method of classification performs an automatic recognition of handwritten digits.

25. The method of claim 17, wherein the step of performing quantum rotations proportional to estimated singular values of first matrix is performed as quantum rotations on Y axis of Bloch sphere, proportional to estimated singular values of first matrix.

26. The method of claim 25, wherein the step of performing quantum rotations, proportional to estimated singular values of second matrix is performed as quantum rotations on Y axis of Bloch sphere, proportional to estimated singular values of second matrix.

27. The method of claim 19, wherein the step of performing quantum rotations, proportional to estimated singular values of first matrix is performed as quantum rotations on Y axis of Bloch sphere, proportional to estimated singular values of first matrix.

28. The method of claim 27, wherein the step of performing quantum rotations, proportional to estimated singular values of second matrix is performed as quantum rotations on Y axis of Bloch sphere, proportional to estimated singular values of second matrix.

29. The method of claim 17, wherein the step of performing quantum rotations, proportional to estimated singular values of second matrix is performed as quantum rotations on Y axis of Bloch sphere, proportional to estimated singular values of second matrix.

30. The method of claim 19, wherein the step of performing quantum rotations, proportional to estimated singular values of second matrix is performed as quantum rotations on Y axis of Bloch sphere, proportional to estimated singular values of second matrix.





Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/Primary Examiner, Art Unit 2641